Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 3-4, 6-7, 10-11, 13, 16-45, 47, 49-53 and 58-60 are pending.  

Claims 16-32, 34-44 and 50-52 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.
Claims 1, 3-4, 6-7, 10-11, 13, 33, 45, 47, 49, 53 and 58-60, drawn to a particular antigen receptor that read on (A) the constant or invariant region of a T cell receptor drain as the species of immunoreceptor signal transmission domain, (B) tire variable region from an immunoglobulin chain as the species of first and/or second domains, (C) the first and second antigen binding sites bind to the same antigen, and (D) Claudin as the species of tumor antigen, are being acted upon in this Office Action.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim objection
Claim 1 is objected to because of the following informalities:  The future tense “will form” at lines 22 and 24 should have been present tense.  

Rejection Withdrawn
The rejection of claims 5, 8, 9, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of the claims amendment. 



The rejection of claims 1-5, 8-9, 12-14, 33, 53 and 54 under 35 U.S.C. 102 (a)(1) as being anticipated by Gross et al (FASEB J 6: 3370-3378, 1992; PTO 892) is withdrawn in view of the claims amendment.  In particular, Gross does not teach chimeric combinatory tumor antigen Claudin 6 specific receptor.  

The rejection of claims 1, 10, 11, 15, 45-49, 55-56 and 57 under 35 U.S.C. 103 as being unpatentable over Gross et al (FASEB J 6: 3370-3378, 1992; PTO 1449) in view of WO2014/075788 publication (Fiedler hereafter, published 2014; PTO 892) is withdrawn in light of the claims amendment.  The addition of WO2014/075788 publication does not cure the deficiency of Gross. 

The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Gross et al (FASEB J 6: 3370-3378, 1992; PTO 1449) in view of WO2014/075788 publication (Fiedler hereafter, published 2014; PTO 892) as applied to claims 1, 10, 11, 15, 45-49, 55-56 and 57 mentioned above and further in view of US Pat No. 8,361,794 (issued Jan 29, 2013; PTO 892) is withdrawn in light of the claims amendment.  The addition of the ‘794 patent does not cure the deficiency of Gross. 

Rejection Maintained
Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-4, 6-7, 10-11, 13, 33, 45, 47, 49, 53 and 58-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3).  
 “[T]he purpose of the written description requirement is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
Reagents of the University of California v. Eli Lilly,43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).
The fact that a patent is directed to method entailing use of a compound, rather than to the compound per se, does not remove patentee's obligation to provide description of the compound sufficient to distinguish infringing methods from noninfringing methods (University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (CAFC 2004)).
In this case, claim 1 encompasses any chimeric combinatory tumor antigen specific receptor, which receptor comprises a first peptide chain and a second peptide chain, 
wherein the first peptide chain comprises the structure VH(1)-VL(2)-C1 and the second peptide chain comprises the structure VL(1)-VH(2)-C2,
the first peptide chain comprises the structure VH(1)-VH(2)-Cl and the second peptide chain comprises the structure VL(1)-VL(2)-C2,
the first peptide chain comprises the structure VH(1)-VH(2)-C1 and the second peptide chain comprises the structure VL(2)-VL(1)-C2 or
the first peptide chain comprises the structure VH(1)-VL(2)-C1 and the second peptide chain comprises the structure VH(2)-VL(1)-C2, wherein
VH(1) is the variable region of a heavy chain of an immunoglobulin with a specificity for a first epitope of the tumor antigen,
VH(2) is the variable region of a heavy chain of an immunoglobulin with a specificity for a 
VL(1) is the variable region of a light chain of an immunoglobulin with a specificity for a first epitope of the tumor antigen,
VL(2) is the variable region of a light chain of an immunoglobulin with a specificity for a second epitope of the tumor antigen, 
C1 is a first immunoreceptor signal transmission domain that will form a dimer with C2, 
and
C2 is a second immunoreceptor signal transmission domain that will form a dimer with C1, wherein a VH(1) on one peptide chain is able to interact and to form together with a VL(1) or a VL(2) on the other peptide chain a first antigen binding site, and
wherein a VH(2) on one peptide chain is able to interact and to form together with a VL(2) or a VL(1) on the other peptide chain a second antigen binding site, and 
wherein the immunoreceptor signal transmission domain comprises a constant or invariant region of a T cell receptor chain or a constant or invariant region of an immune cell Fc receptor chain or a portion of the constant or invariant region, and wherein the tumor antigen is claudin 6.
Claim 3 encompasses the receptor of claim 1, wherein the first and/or second peptide chains further comprise a linker between the first and second domains and/or between the first and second domains and the immunoreceptor signal transmission domain.
Claim 4 encompasses the receptor of claim 3, wherein the linker is an arbitrary amino acid sequence.
Claim 6 encompasses the receptor of claim 1, wherein
(i)    the immunoreceptor signal transmission domain Cl of the first peptide chain comprises a constant region of a T cell receptor alpha chain or a portion thereof and the immunoreceptor signal transmission domain C2 of the second peptide chain comprises a constant region of a T cell receptor beta chain or a portion thereof, or
(ii)    the immunoreceptor signal transmission domain Cl of the first peptide chain comprises a constant region of a T cell receptor beta chain or a portion thereof and the immunoreceptor signal a portion thereof. 
Claim 7 encompasses the receptor of claim 1, wherein the immunoreceptor signal transmission domains Cl and C2 are of human origin.
	Claim 10 encompasses the receptor of claim 1, wherein the first and second antigen binding sites bind to the same claudin 6 tumor antigen or different claudin 6 tumor antigens. 
	Claim 11 encompasses the receptor of claim 1, wherein the first and second antigen binding sites bind to different epitopes on the same claudin 6 tumor antigen.
The specification discloses just one claudin 6 (C16) specific scFv idiotype antibody from IMAB206.  The specification exemplifies a chimeric combinatory claudin antigen 6 specific receptor comprises a first peptide chain comprising an immunoglobulin light chain variable domain (VL), an immunoglobulin heavy chain variable domain (VH), a first T cell receptor constant domain and a second peptide chain comprising an immunoglobulin light chain variable domain (VL) linked to an immunoglobulin heavy chain variable domain (VL), and a second T cell receptor constant domain; wherein the immunoglobulin light chain variable domain (VL) from the first peptide chain together with the immunoglobulin heavy chain variable domain (VH) from the second peptide chain form a first antigen binding site, and wherein the heavy chain variable domain of the first peptide chain together with the light chain of the second peptide chain form a second antigen binding site, see Fig 4A intra/inter-combination antigen receptor.  The specification also discloses a combinatory classical claudin 6 specific antigen receptor comprises a first peptide chain comprising an immunoglobulin light chain variable domain (VL), an immunoglobulin heavy chain variable domain (VH), a first IgG Fc, and a signal transmission domain comprising a CD28 and a CD3 zeta domain and a second peptide chain comprising an immunoglobulin light chain variable domain (VL) linked to an immunoglobulin heavy chain variable domain (VL), and a second IgG Fc, and a signal transmission domain comprising a CD28 and a CD3 zeta domain; wherein the immunoglobulin light chain variable domain (VL) from the first peptide chain together with the 
However, the specification does not describe the structure-identifying information, e.g., amino acid sequence about the immunoglobulin heavy chain (VH) and immunoglobulin (VL) that bind to all claudin-6 (claims 1 and dependent claims thereof) or bind to the same or different claudin 6 tumor antigen (claim 10) or bind to different epitope of the same claudin 6 (claim 11) share by members of the genus of antibodies encompassed by the claimed chimeric combinatory tumor antigen specific receptor.  The specification neither describes a representative number of species falling with the scope of the genus or structure common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed antigen receptor themselves.  Thus one of skill in the art cannot "visualize or recognize" most members of the genus of VH and VL in the claimed chimeric combinatory tumor antigen specific receptor. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.
For example, Lloyd et al (of record, Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892) teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences, see, e.g., Discussion.
Similarly, Edwards et al (of record, J Mol Biol 334(1): 103-118, 2003; PTO 892) find that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  


As another examples, Doth (of record, Immunol Rev 257(1): 1-35, published January 2014: PTO 892) teaches in addition to chimeric antigen receptor (CAR) affinity, the function of the CAR is also affected by the location of the recognized, epitope or the antigen. For example. CAR-T cells expressing a scFv that recognizes an epitope on CD22 (an antigen expressed by normal and malignant B cells) that was proximal to the B cell's plasma membrane had superior anti-leukemic activity to CAR-T cells that recognized a membrane-distal epitope, see paragraph bridging page 2 and 3.  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species of antibody specific to claudin 6, cannot define a structure-function relationship so as to be representative of ah the antibodies that bind to that tumor antigen, let alone different epitope from the same claudin 6 or different claudin 6 (as held in Abbvie).
As in Amgen, the pending claims of the instant case attempt to describe a genus of immunoglobulin VH and VL that bind to different claudin-6 and different epitope of undisclosed claudin-6 by describing something that is not an antibody, i.e. the tumor antigen claudin-6 to which the VH and VL in chimeric combinatory tumor antigen receptor comprising such antibody binds.  Also analogous to Amgen, the fact that antigenic structure of claudin 6 is known in detail would enable one of skill in the art to make antibodies meeting the binding limitations of the claims. As noted in Amgen, however, this is 
In AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014), a claim drawn to a genus of antibodies having a recited binding affinity and binding specificity to a fully characterized antigen was found to be invalid for lack of written description such that it was not infringed by a subsequently disclosed antibody having all of the recited functional characteristics but a completely different structure (amino acid sequence). The Court held:
“It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date... The asserted claims attempt to claim every fully human IL-12 antibody that would achieve a desired result, i.e., high binding affinity and neutralizing activity, and cover an antibody as different as Stelara®, whereas the patents do not describe representative examples to support the full scope of the claims. (AbbVie, 759 F.3d at 1298; 111 USPQ2d at 1791) (emphasis added).
Thus, the Amgen and the AbbVie decisions each support the finding that the detailed knowledge of one antibody structure does not reliably predict the structure of other antibodies that bind to the same epitope and have the same effects.   In this case, no structure-function relationship of VH and VL that binds to claudin-6  is established.
Regarding “a portion” of the constant or invariant region of T cell receptor chain or invariant region of immune cell Fc receptor (claim 1), and “a portion: of T cell receptor alpha chain or T cell receptor beta chain (claim 6), “a portion” encompasses as little as a few amino acids.  The specification does not describe the structure of the “portion” of TCR invariant chain or immune cell Fc receptor or T cell receptor alpha chain or T cell receptor beta chain as C1 and C2 domains that maintains signal transmission and will form dimer with each other.  
Regarding pharmaceutical composition for use in the treatment of any disease characterized by expression of a tumor antigen which is bound by the chimeric combinatory tumor antigen specific 
Thus, one of skill in the art cannot "visualize or recognize" most members of the genus of VH and VL that bind to claudin-6 encompassed by the claimed chimeric combinatory tumor antigen receptor to show possession at the time of filing.
“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species, cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a single species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A description of what a material does, rather than of what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddles v. Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Accordingly, given the lack of particularity with which the claimed antigen receptor are described in the specification, it is submitted that the specification would not reasonably convey to the skilled artisan that Applicant had possession of the genus of claudin-6 chimeric combinatory tumor antigen receptors and recombinant cell expressing comprising such as a pharmaceutical composition for use as a medicament in the treatment of all diseases or cancer at the time the application was filed.
Therefore, only (1) a chimeric combinatory claudin-6 antigen specific receptor, which receptor comprises a first peptide chain and a second peptide chain, wherein the first peptide chain comprises the structure VH(1)-VL(2)-C1 and the second peptide chain comprises the structure VL(1)-VH(2)-C2, the first peptide chain comprises the structure VH(1)-VH(2)-Cl and the second peptide chain comprises the structure VL(1)-VL(2)-C2, the first peptide chain comprises the structure VH(1)-VH(2)-C1 and the second peptide chain comprises the structure VL(2)-VL(1)-C2 or the first peptide chain comprises the structure VH(1)-VL(2)-C1 and the second peptide chain comprises the structure VH(2)-VL(1)-C2, wherein
VH(1) and VH(2) are the variable region of a heavy chain of an immunoglobulin with a specificity for Claudin-6, 
VL(1) and VL(2) are the variable region of a light chain of an immunoglobulin with a specificity for Claudin-6, 

C2 is a TCR beta chain constant region or IgG Fc constant region, 
wherein the VH(1) on one peptide chain is able to interact and to form together with a VL(1) or a VL(2) on the other peptide chain a first antigen binding site, and wherein the VH(2) on one peptide chain is able to interact and to form together with a VL(2) or a VL(1) on the other peptide chain a second antigen binding site, and wherein the C1 and C2 forms dimer and wherein the tumor antigen is claudin 6, (2) a recombinant cell expressing the chimeric combinatory claudin 6 antigen specific receptor above, and (3) a composition comprising the chimeric combinatory claudin 6 antigen specific receptor above and a pharmaceutical acceptable carrier, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
Applicant's arguments filed January 18, 2021 have been fully considered but they are not persuasive. 
Applicant has made amendments to the claims, including notable amendments to claim 1 that provide significant additional structure-, function- and composition-related information compared to claim 1 as originally filed and examined. For instance:
(1)    The tumor antigen has been limited to claudin 6.
(2)    The first peptide chain and second peptide chain are also elucidated to provide additional structure-, function- and composition-related guidance. Instead of simply a “first domain and a second domain”, peptide chains one and two are now claimed to comprise the following structures, where VH(1), VH(2), VL(1) and VL(2) are variable light and variable heavy chain regions of an immunoglobulin with specificity for a first epitope of a tumor antigen (1) or a second epitope of a tumor antigen (2):

    PNG
    media_image1.png
    237
    253
    media_image1.png
    Greyscale

3)    Cl and C2, immunoreceptor signal transmission domains that form a dimer with each other, are claimed to comprise a constant or invariant region of a T cell receptor chain or a constant or invariant region of an immune cell Fc receptor chain or a portion of the constant or invariant region, and
(4)    Claim 1 is directed to a “chimeric combinatory tumor antigen specific receptor” rather than an “antigen receptor”. As will be elaborated below, “chimeric”, “combinatory” and “tumor antigen” are descriptors that provide structure-, function- and composition-related guidance to one of skill in the art.
According to MPEP 2163(II)(3)(a)(ii), “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.. .reduction to drawings.. .or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.” Further, “[satisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed,” and “the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’ See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014).”
Applicant respectfully submits that the Specification describes actual reduction to practice of at least claudin 6-related chimeric combinatory tumor antigen specific receptor, a statement with which the Action agrees (Action, pages 8, 13-14). The Specification further provides support for numerous claudin 6-binding species through other means, such as drawings, relevant identifying characteristics such as structure-, function- and composition-related properties, and the like, resulting in fulfillment of the written description requirement.
The claims relate to “chimeric combinatory tumor antigen specific receptors” (that bind claudin 6 tumor antigen), recombinant cells expressing such receptors, and pharmaceutical composition comprising such receptors.
 from monoclonal antibodies” (paragraph 0006). Further, “[according to the invention the term ‘antigen receptor’ is preferably synonymous with the terms ‘chimeric antigen receptor (CAR)’, ‘chimeric T cell receptor’ and ‘artificial T cell receptor’” (paragraph 0097). As known in the art, and recited in the Specification, “One clear advantage to such chimeric forms is that the variable region can conveniently be derived from presently known sources using readily available B-cells or hybridomas from non-human host organisms in combination with constant regions derived from, for example, human cell preparations. While the variable region has the advantage of ease of preparation and the specificity is not affected by the source, the constant region being human, is less likely to elicit an immune response from a human subject when the antibodies are injected than would the constant region from a non-human source.” (paragraph 0142). Applicant submits that (at least) the exemplary support noted above provides one of skill in the art relevant, identifying structural and functional characteristics of the claimed receptors. The receptors are described to comprise variable regions and constant regions, each from distinct sources (immunoglobulins; constant or invariant region of a T cell receptor or Fc receptor), that confer specific functional advantages over non-chimeric counterparts. Constant region sequences are well known in the art and readily available, as is the case for numerous immunoglobulin variable heavy and light chain regions against a host of relevant tumor antigens. Moreover, generating antibodies / antibody variable domains (e.g., scFv) to any tumor antigen that is not readily available can nevertheless be generated using well known and conventional methods.
The Specification describes “combinatory”, in the context of antigen receptors, exhaustively. For example:
[0100] In one aspect, the invention relates to an antigen receptor, also termed combinatory antigen receptor herein, which receptor comprises a first peptide chain and a second peptide chain, wherein the first peptide chain comprises at least a first and a second domain, and an immunoreceptor signal transmission domain; the second peptide chain comprises at least a first and a second domain, and an immunoreceptor signal transmission domain; wherein the first domain from the first peptide chain forms together with one of the domains from the second peptide chain a first antigen binding site, and wherein the second domain from the first peptide chain forms together with the other domain from the second peptide chain a second antigen binding site.
[0101] In one embodiment, the combinatory antigen receptor of the invention comprises a heavy chain variable domain connected to a light chain variable domain on each of both peptide chains wherein formation of two antigen binding sites takes place through interaction between a heavy chain variable domain and a light chain variable domain on different peptide chains. In one embodiment, the combinatory antigen receptor of the invention comprises two peptide chains, wherein one peptide chain comprises VL(1) and VH(2) and the other polypeptide chain comprises VH(1) and VL(2). In another embodiment, the combinatory antigen receptor of the invention comprises a heavy chain variable domain connected to a heavy chain variable domain on one peptide chain and a light chain variable domain connected to a light chain variable domain on the other peptide chain wherein formation of two antigen binding sites takes place through interaction between a heavy chain variable domain and a light chain variable domain on different peptide chains. In one embodiment, the combinatory antigen receptor of the invention comprises two 
[0102] In one embodiment, the combinatory antigen receptor of the invention comprises a first peptide chain wherein the heavy chain variable region (VH) and the light chain variable region (VL) are preferably arranged, from N-terminus to C-terminus, in the order VH(1)-VL(2) and a second peptide chain wherein the heavy chain variable region (VH) and the light chain variable region (VL) are preferably arranged, from N-terminus to C-terminus, in the order VL(1)-VH(2). The immunoreceptor signal transmission domain is preferably located C-terminal to the arrangement of variable regions and preferably comprises a constant region of a T cell receptor alpha chain or a portion thereof located on one of the peptide chains and a constant region of a T cell receptor beta chain located on the other of the peptide chains. 
[0103] In one embodiment, the combinatory antigen receptor of the invention comprises a first peptide chain wherein the heavy chain variable region (VH) and the light chain variable region (VL) are preferably arranged, from N-terminus to C-terminus, in the order VH(1)-VH(2) and a second peptide chain wherein the heavy chain variable region (VH) and the light chain variable region (VL) are preferably arranged, from N-terminus to C-terminus, in the order VL(1)-VL(2). The immunoreceptor signal transmission domain is preferably located C-terminal to the arrangement of variable regions and preferably comprises a constant region of a T cell receptor alpha chain or a portion thereof located on one of the peptide chains and a constant region of a T cell receptor beta chain or a portion thereof located on the other of the peptide chains.
And:
[0123] In a particular embodiment, a peptide chain of a combinatory antigen receptor of the invention can comprise the structure: NH2-signal peptide-first domain involved in antigen binding-optional linker-second domain involved in antigen binding-optional linker-immunoreceptor signal transmission domain-COOH. [Paragraphs 0100-0103, 0123]  Emphasis added.
So again, Applicant submits that (at least) the exemplary support noted above provides one of skill in the relevant art identifying structural and functional characteristics of the claimed receptors. The receptor variable heavy and variable light domains cooperatively, in an interdomain fashion (e.g., Figure 4A, “Inter-combinatory AR”), bind to antigenic epitopes that, as further described below, are well known in the art.
While the Specification describes “tumor antigen” at, e.g., paragraph 0062 in detail, the present amendments amend the tumor antigen to claudin 6. Methods of generating additional antibodies and antibody fragments (such as scFv fragments, Fabs and the like) to tumor antigens like claudin 6 are well known in the art and can be generated with routine experimentation using well known and conventional methods.
The Specification describes linkers as:
[0119] Optionally, the antigen receptors of the invention can further comprise a linker, which linker can be an arbitrary amino acid sequence or other chemical compound useful as a spacer between 
In addition, the structure of “chimeric combinatory tumor antigen specific receptors” is described schematically in, e.g., Figure 4A and 11 A, as well as in written form throughout the Specification. For example:
[0123] In a particular embodiment, a peptide chain of a combinatory antigen receptor of the invention can comprise the structure: NH2-signal peptide-first domain involved in antigen binding-optional linker-second domain involved in antigen binding-optional linker-immunoreceptor signal transmission domain-COOH.
[0126] Exemplary antigen receptors of the invention, include but are not limited to those formed by the first and second peptide chains having the structures listed in the Table I below (VH being the variable region of a heavy chain of an immunoglobulin or a portion thereof; VL being the variable region of a light chain of an immunoglobulin or portion thereof; Cl and C2 being the immunoreceptor signal transmission domains that will form a dimer with each other, e.g., the constant or invariant region of an immune cell Fc receptor chain, or the constant or invariant region of a T cell receptor chain, or a portion of the constant or invariant region):

    PNG
    media_image2.png
    174
    482
    media_image2.png
    Greyscale

[0127] As defined above, the antigen receptor comprises a variable domain of a heavy chain of an immunoglobulin (VH) with a specificity for a first epitope (VH(1)), a variable domain of a light chain of an immunoglobulin (VL) with a specificity for a first epitope (VL(1)), a variable domain of a heavy chain of an immunoglobulin (VH) with a specificity for a second epitope (VH(2)), and a variable domain of a light chain of an immunoglobulin (VL) with a specificity for a second epitope (VL(2)), which first and second epitopes may be the same or different and may be located on the same or different antigens. In one  and VH(2) is not able to interact and form an antigen binding site with VL(1). In another embodiment, however, VH(1) is able to interact and form an antigen binding site with VL(1) as well as VL(2) and VH(2) is able to interact and form an antigen binding site with VL(2) as well as VL(1). In the latter embodiment, VH(1) and VH(2) may be identical or at least derived from the same immunoglobulin and VL(1) and VL(2) may be identical or at least derived from the same immunoglobulin.
[0128] In specific embodiments, the Cl and C2 domains of the first and second peptide chains listed in Table 1 are the constant regions of the T cell receptor alpha and beta chains, respectively, or a portion thereof.” [Paragraphs 0123, 0126-0128]
The significant additional description pertaining to, at least, drawings and relevant identifying characteristics such as structure- and composition-related properties affirms the Action’s statement regarding the Specification’s satisfaction of the written description requirement for claudin 6-related claims, to the full scope of the amended claims. The Specification satisfies the requirement for a representative number of claudin 6 antigen binding species, and even more so when combined with routine and conventional experimentation with antibodies, antibody domains and antigenic epitopes known in the art. Indeed, it is the general structure of these well-known domains that provides the benefit of the claimed constructs more than specific amino acid sequences of any exemplary domain or construct.
Consequently, Applicant respectfully submits that the Specification and claims answer in the affirmative the fundamental factual inquiry described in MPEP 2163.02 of “whether the Specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991),” Applicant further submits that the Specification indeed “shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997),” as described in MPEP 2163.02. Therefore, Applicant respectfully requests reconsideration and withdrawal of this rejection.

In response, the amendment to claims is acknowledged.
	In response to the argument that methods of generating additional antibodies and antibody fragments (such as scFv fragments, Fabs and the like) to tumor antigens like claudin 6 are well known in the art and can be generated with routine experimentation using well-known and conventional methods, possession may not be shown by merely described how to obtain possession of members of the claimed genus or how to identify their common structural features.  It is noted that the Court has held that the University of Rochester v. G.D. Searle & Co., Inc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004). 
For each claim drawn to a genus, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, MPEP 2163 II. A. 3 ii.  
In this case, the specification also discloses just one claudin 6 (C16) specific scFv idiotype antibody from IMAB206.  The specification does not describe the structure-identifying information, e.g., amino acid sequence about the immunoglobulin heavy chain (VH) and immunoglobulin (VL) that binds to all claudin-6 or bind to the same or different epitope of claudin 6 (claim 11) or bind to different epitope of the same claudin 6 tumor antigen (claim 10) share by members of the genus of immunoglobulin VH and VL encompassed by the claimed chimeric combinatory tumor antigen specific receptor.  The specification neither describes a representative number of species falling with the scope of the genus or structure common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed antigen receptor themselves. Thus one of skill in the art cannot "visualize or recognize" most members of the genus. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.
For example, Lloyd et al (of record, Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892) teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences, see, e.g., Discussion.
Similarly, Edwards et al (of record, J Mol Biol 334(1): 103-118, 2003; PTO 892) find that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Given 
Further, Sadelain (of record, Current Opinion in Immunology 21: 215-223, 2009; PTO 892) teaches the rules for identifying the best target molecules and corresponding scFv are not yet full elucidated. Tumor-restricted targets are preferred, but rare.  Furthermore, another factor in choosing an optimal scFv for making a CAR is the position of the epitope on the target molecule to which the antibody binds. The distance of the epitope to the cell surface appears to matter, as do the length and flexibility of the CAR extracellular hinge region, see p. 217, in particular.
As another examples, Doth (of record, Immunol Rev 257(1): 1-35, published January 2014: PTO 892) teaches in addition to chimeric antigen receptor (CAR) affinity, the function of the CAR is also affected by the location of the recognized, epitope or the antigen. For example. CAR-T cells expressing a scFv that recognizes an epitope on CD22 (an antigen expressed by normal and malignant B cells) that was proximal to the B cell's plasma membrane had superior anti-leukemic activity to CAR-T cells that recognized a membrane-distal epitope, see paragraph bridging page 2 and 3.  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species of antibody specific to claudin 6, cannot define a structure-function relationship so as to be representative of ah the antibodies that bind to that tumor antigen (as held in Abbvie). 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of VH and VL that binds to all claudin-6 tumor antigen or binds to the same or different claudin-6 antigen or different epitope on the same claudin 6 tumor antigen encompassed by the claimed chimeric combinatory tumor antigen specific receptor.  
signal transmission and will form dimer with each other.  Thus, the specification at best describes plan for making anti-claudin-6 antibodies and then use the VH and VL fused to TCR alpha chain constant region or TCR beta chain constant region or invariant chain of TCR or invariant region of immune cell Fc receptor chain and a portion thereof and functional attributes, and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. See Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
Note, deleting “a portion” in claims 1 and 6 would obviate this issue. 
Regarding pharmaceutical composition for use in the treatment of any disease characterized by expression of a tumor antigen which is bound by the chimeric combinatory tumor antigen specific receptor (claim 47), the specification does not describe which cancers express claudin-6.  There is insufficient objective evidence of treating all cancers expressing claudin-6.  Thus, one of skill in the art cannot "visualize or recognize" most members of the genus of claudin-6 tumor antigen specific chimeric combinatory tumor antigen receptor to show possession at the time of filing.
Note, deleting “for use in the treatment of any disease characterized by expression of a tumor antigen which is bound by the chimeric combinatory tumor antigen specific receptor” in claim 47 would obviate this issue. 
 Therefore, there is insufficient written description for genus of VH and VL that bind to all claudin-6 or bind to different epitope on the same claudin 6 (claim 11) or bind to the same or different claudin 6 tumor antigen (claim 10) encompassed by the claimed chimeric combinatory tumor antigen specific receptor (claims 1 and dependent claims thereof) at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  
For these reasons, the rejection is maintained. 

Claims 1, 3-4, 6-7, 10-11, 13, 33, 45, 47, 49, 53 and 58-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a chimeric combinatory claudin-6 antigen specific receptor, which receptor comprises a first peptide chain and a second peptide chain, wherein the first peptide chain comprises the structure VH(1)-VL(2)-C1 and the second peptide chain comprises the structure VL(1)-VH(2)-C2, the first peptide chain comprises the structure VH(1)-VH(2)-Cl and the second peptide chain comprises the structure VL(1)-VL(2)-C2, the first peptide chain comprises the structure VH(1)-VH(2)-C1 and the second peptide chain comprises the structure VL(2)-VL(1)-C2 or the first peptide chain comprises the structure VH(1)-VL(2)-C1 and the second peptide chain comprises the structure VH(2)-VL(1)-C2, wherein
VH(1) and VH(2) are the variable region of a heavy chain of an immunoglobulin with a specificity for Claudin-6, 
VL(1) and VL(2) are the variable region of a light chain of an immunoglobulin with a specificity for Claudin-6, 
C1 is a TCR alpha chain constant region or IgG Fc constant region, 
C2 is a TCR beta chain constant region or IgG Fc constant region, 
wherein the VH(1) on one peptide chain is able to interact and to form together with a VL(1) or a VL(2) on the other peptide chain a first antigen binding site, and wherein the VH(2) on one peptide chain is able to interact and to form together with a VL(2) or a VL(1) on the other peptide chain a second does not reasonably provide enablement for any antigen receptor as set forth in claims  1, 3-4, 6-7, 10-11, 13, 33, 45, 47, 49 53 and 58-60 as a pharmaceutical composition or medicament for treating all cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
Claim 1 encompasses any chimeric combinatory tumor antigen specific receptor, which receptor comprises a first peptide chain and a second peptide chain, 
wherein the first peptide chain comprises the structure VH(1)-VL(2)-C1 and the second peptide chain comprises the structure VL(1)-VH(2)-C2,
the first peptide chain comprises the structure VH(1)-VH(2)-Cl and the second peptide chain comprises the structure VL(1)-VL(2)-C2,
the first peptide chain comprises the structure VH(1)-VH(2)-C1 and the second peptide chain comprises the structure VL(2)-VL(1)-C2 or
the first peptide chain comprises the structure VH(1)-VL(2)-C1 and the second peptide chain 
VH(1) is the variable region of a heavy chain of an immunoglobulin with a specificity for
a first epitope of the tumor antigen.
VH(2) is the variable region of a heavy chain of an immunoglobulin with a specificity for
a second epitope of the tumor antigen.
VL(1) is the variable region of a light chain of an immunoglobulin with a specificity for a
first epitope of the tumor antigen.
VL(2) is the variable region of a light chain of an immunoglobulin with a specificity for a
second epitope of the tumor antigen.
C1 is a first immunoreceptor signal transmission domain that will form a dimer with C2.
And
C2 is a second immunoreceptor signal transmission domain that will form a dimer with
C1:
wherein a VH(1) on one peptide chain is able to interact and to form together with a VL(1) or a VL(2) on the other peptide chain a first antigen binding site, and
wherein a VH(2) on one peptide chain is able to interact and to form together with a VL(2) or a VL(1) on the other peptide chain a second antigen binding site, and wherein the immunoreceptor signal transmission domain comprises a constant or invariant region of a T cell receptor chain or a constant or invariant region of an immune cell Fc receptor chain or a portion of the constant or invariant region, and wherein the tumor antigen is claudin 6.
Claim 3 encompasses the receptor of claim 1, wherein the first and/or second peptide chains further comprise a linker between the first and second domains and/or between the first and second domains and the immunoreceptor signal transmission domain.
Claim 4 encompasses the receptor of claim 3, wherein the linker is an arbitrary amino acid sequence.
Claim 6 encompasses the receptor of claim 1, wherein
a portion thereof and the immunoreceptor signal transmission domain C2 of the second peptide chain comprises a constant region of a T cell receptor beta chain or a portion thereof, or
(ii)    the immunoreceptor signal transmission domain Cl of the first peptide chain comprises a constant region of a T cell receptor beta chain or a portion thereof and the immunoreceptor signal transmission domain C2 of the second peptide chain comprises a constant region of a T cell receptor alpha chain or a portion thereof. 
Claim 7 encompasses the receptor of claim 1, wherein the immunoreceptor signal transmission domains Cl and C2 are of human origin.
	Claim 10 encompasses the receptor of claim 1, wherein the first and second antigen binding sites bind to the same claudin 6 tumor antigen or different claudin 6 tumor antigens. 
	Claim 11 encompasses the receptor of claim 1, wherein the first and second antigen binding sites bind to different epitopes on the same claudin 6 tumor antigen.
The specification also discloses just one claudin 6 (C16) specific scFv idiotype antibody from IMAB206. The specification exemplifies a chimeric combinatory claudin antigen 6 specific receptor comprises a first peptide chain comprising an immunoglobulin light chain variable domain (VL), an immunoglobulin heavy chain variable domain (VH), a first T cell receptor constant domain and a second peptide chain comprising an immunoglobulin light chain variable domain (VL) linked to an immunoglobulin heavy chain variable domain (VL), and a second T cell receptor constant domain; wherein the immunoglobulin light chain variable domain (VL) from the first peptide chain together with the immunoglobulin heavy chain variable domain (VH) from the second peptide chain form a first antigen binding site, and wherein the heavy chain variable domain of the first peptide chain together with the light chain of the second peptide chain form a second antigen binding site, see Fig 4A intra/inter-combination antigen receptor.  The specification also discloses a combinatory classical claudin 6 specific antigen receptor comprises a first peptide chain comprising an immunoglobulin light chain variable domain (VL), an immunoglobulin heavy chain variable domain (VH), a first IgG Fc, and a signal transmission domain comprising a CD28 and a CD3 zeta domain and a second peptide chain comprising an immunoglobulin 
However, the specification does not teach the structure-identifying information, e.g., amino acid sequence about the immunoglobulin heavy chain (VH) and immunoglobulin (VL) of all antibodies that bind to all claudin-6 tumor antigen (claim 1 and dependent claims thereof), or bind to the same or different claudin 6 tumor antigen (claim 10) or bind to different epitope of the same claudin 6 (claim 11) encompassed by the claimed chimeric combinatory tumor antigen specific receptor to enable one of skill in the art to make and use without undue experimentation.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.
For example, Lloyd et al (of record, Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892) teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences, see, e.g., Discussion.
Similarly, Edwards et al (of record, J Mol Biol 334(1): 103-118, 2003; PTO 892) find that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Given hundreds of unique antibody structures may bind a single antigen, and the structure of an antibody cannot be predicted from the structure of the antigen, it is unpredictable which unspecified which first domain 
Further, Sadelain (of record, Current Opinion in Immunology 21: 215-223, 2009; PTO 892) teaches the rules for identifying the best target molecules and corresponding scFv are not yet full elucidated. Tumor-restricted targets are preferred, but rare. Furthermore, another factor in choosing an optimal scFv for making a CAR is the position of the epitope on the target molecule to which the antibody binds. The distance of the epitope to the cell surface appears to matter, as do the length and flexibility of the CAR extracellular hinge region, see p. 217, in particular.
As another examples, Doth (of record, Immunol Rev 257(1): 1-35, published January 2014: PTO 892) teaches in addition to chimeric antigen receptor (CAR) affinity, the function of the CAR is also affected by the location of the recognized, epitope or the antigen. For example. CAR-T cells expressing a scFv that recognizes an epitope on CD22 (an antigen expressed by normal and malignant B cells) that was proximal to the B cell's plasma membrane had superior anti-leukemic activity to CAR-T cells that recognized a membrane-distal epitope, see paragraph bridging page 2 and 3.  
Regarding “a portion” of the constant or invariant region of T cell receptor chain or invariant region of immune cell Fc receptor (claim 1), and “a portion: of T cell receptor alpha chain or T cell receptor beta chain (claim 6), “a portion” encompasses as little as a few amino acids.  The specification does not describe the structure of the fragment or portion of TCR invariant chain or immune cell Fc receptor or TC receptor alpha chain or T cell receptor beta chain as C1 and C2 domains that maintains signal transmission and will form dimer with each other.  
in vivo working examples of using such antigen receptor as a pharmaceutical composition (claim 45) or medicament (claim 46) for treating all cancer.
The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970).
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Lloyd and Edwards, the lack of guidance and direction provided by applicant, and the absence of in vivo working examples, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims. See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.
Applicant's arguments filed January 18, 2021 have been fully considered but they are not persuasive.  

Applicant respectfully disagrees with the rejection. However, strictly to advance prosecution, and without waiving its rights to pursue such claims in the future, Applicant has amended the claims to recite that the tumor antigen is claudin 6. As the Action agrees that such claims meet the enablement requirement, Applicant respectfully request withdrawal of this rejection.

In response, amended Claim 1 encompasses any chimeric combinatory tumor antigen specific receptor, which receptor comprises a first peptide chain and a second peptide chain, 

the first peptide chain comprises the structure VH(1)-VH(2)-Cl and the second peptide chain comprises the structure VL(1)-VL(2)-C2,
the first peptide chain comprises the structure VH(1)-VH(2)-C1 and the second peptide chain comprises the structure VL(2)-VL(1)-C2 or
the first peptide chain comprises the structure VH(1)-VL(2)-C1 and the second peptide chain comprises the structure VH(2)-VL(1)-C2, wherein
VH(1) is the variable region of a heavy chain of an immunoglobulin with a specificity for
a first epitope of the tumor antigen.
VH(2) is the variable region of a heavy chain of an immunoglobulin with a specificity for
a second epitope of the tumor antigen.
VL(1) is the variable region of a light chain of an immunoglobulin with a specificity for a
first epitope of the tumor antigen.
VL(2) is the variable region of a light chain of an immunoglobulin with a specificity for a
second epitope of the tumor antigen.
C1 is a first immunoreceptor signal transmission domain that will form a dimer with C2.
And
C2 is a second immunoreceptor signal transmission domain that will form a dimer with
C1:
wherein a VH(1) on one peptide chain is able to interact and to form together with a VL(1) or a VL(2) on the other peptide chain a first antigen binding site, and
wherein a VH(2) on one peptide chain is able to interact and to form together with a VL(2) or a VL(1) on the other peptide chain a second antigen binding site, and wherein the immunoreceptor signal transmission domain comprises a constant or invariant region of a T cell receptor chain or a constant or invariant region of an immune cell Fc receptor chain or a portion of the constant or invariant region, and wherein the tumor antigen is claudin 6.

Claim 4 encompasses the receptor of claim 3, wherein the linker is an arbitrary amino acid sequence.
Claim 6 encompasses the receptor of claim 1, wherein
(i)    the immunoreceptor signal transmission domain Cl of the first peptide chain comprises a constant region of a T cell receptor alpha chain or a portion thereof and the immunoreceptor signal transmission domain C2 of the second peptide chain comprises a constant region of a T cell receptor beta chain or a portion thereof, or
(ii)    the immunoreceptor signal transmission domain Cl of the first peptide chain comprises a constant region of a T cell receptor beta chain or a portion thereof and the immunoreceptor signal transmission domain C2 of the second peptide chain comprises a constant region of a T cell receptor alpha chain or a portion thereof. 
Claim 7 encompasses the receptor of claim 1, wherein the immunoreceptor signal transmission domains Cl and C2 are of human origin.
	Claim 10 encompasses the receptor of claim 1, wherein the first and second antigen binding sites bind to the same claudin 6 tumor antigen or different claudin 6 tumor antigens. 
	Claim 11 encompasses the receptor of claim 1, wherein the first and second antigen binding sites bind to different epitopes on the same claudin 6 tumor antigen.
The specification discloses just one claudin 6 (C16) specific scFv idiotype antibody from IMAB206. The specification exemplifies a chimeric combinatory claudin antigen 6 specific receptor comprises a first peptide chain comprising an immunoglobulin light chain variable domain (VL), an immunoglobulin heavy chain variable domain (VH), a first T cell receptor constant domain and a second peptide chain comprising an immunoglobulin light chain variable domain (VL) linked to an immunoglobulin heavy chain variable domain (VL), and a second T cell receptor constant domain; wherein the immunoglobulin light chain variable domain (VL) from the first peptide chain together with the immunoglobulin heavy chain variable domain (VH) from the second peptide chain form a first antigen binding site, and wherein the heavy chain variable domain of the first peptide chain together with the light chain of the second peptide chain form a second antigen binding site, see Fig 4A intra/inter-combination 
However, the specification does not teach the structure-identifying information, e.g., amino acid sequence about the immunoglobulin heavy chain (VH) and immunoglobulin (VL) that binds to all claudin-6 tumor antigen (claim 1 and dependent claims thereof), or bind to the same or different claudin 6 tumor antigen (claim 10) or bind to different epitope of the same claudin 6 (claim 11) encompassed by the claimed chimeric combinatory tumor antigen specific receptor to enable one of skill in the art to make and use without undue experimentation.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.
For example, Lloyd et al (of record, Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892) teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences, see, e.g., Discussion.
Similarly, Edwards et al (of record, J Mol Biol 334(1): 103-118, 2003; PTO 892) find that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Given hundreds of unique antibody structures may bind a single antigen, and the structure of an antibody cannot be predicted from the structure of the antigen, it is unpredictable which unspecified which first domain from the first peptide chain together with which one of the domains from the second peptide form an antigen binding site, and which second domain from the first peptide chain together with which domain from the second peptide chain form a second antigen binding site that correlated with binding to which antigen or which epitope of the same antigen.

As another examples, Doth (of record, Immunol Rev 257(1): 1-35, published January 2014: PTO 892) teaches in addition to chimeric antigen receptor (CAR) affinity, the function of the CAR is also affected by the location of the recognized, epitope or the antigen. For example. CAR-T cells expressing a scFv that recognizes an epitope on CD22 (an antigen expressed by normal and malignant B cells) that was proximal to the B cell's plasma membrane had superior anti-leukemic activity to CAR-T cells that recognized a membrane-distal epitope, see paragraph bridging page 2 and 3.  
Regarding “a portion” of the constant or invariant region of T cell receptor chain or invariant region of immune cell Fc receptor (claim 1), and “a portion: of T cell receptor alpha chain or T cell receptor beta chain (claim 6), “a portion” encompasses as little as a few amino acids.  The specification does not describe the structure of the fragment or portion of TCR invariant chain or immune cell Fc receptor or TC receptor alpha chain or T cell receptor beta chain as C1 and C2 domains that maintains signal transmission and will form dimer with each other.  
Regarding pharmaceutical composition “for use in the treatment of any disease characterized by expression of a tumor antigen which is bound by the chimeric combinatory tumor antigen specific receptor” (claim 47), the specification does not teach which cancers express claudin-6.  There are insufficient guidance and in vivo working examples of using such antigen receptor as a pharmaceutical composition (claim 45) or medicament (claim 46) for treating all cancer (claims 47-49).
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Lloyd and Edwards, the lack of guidance and direction provided by applicant, and the absence of in vivo working examples, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims. See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.
. 

Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644